Citation Nr: 1422378	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor), currently rated as 30 percent disabling.

(The issues of entitlement to service connection for migraine headaches, to include as secondary to service-connected right shoulder impingement syndrome and an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 9, 1971, to September 10, 1971, and on active duty for training from April 11, 1982, to April 23, 1982.

This matter is on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 30 percent evaluation for right shoulder impingement syndrome (minor).

In October 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In September 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these proceedings are of record.

In a December 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor).  In that same decision, the Board Remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.

The Board issued a decision that denied the appealed claim in September 2011.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

As a procedural matter, VA treatment records dated from July 2010 to August 2011 and private treatment records were added to the file without a waiver since the supplemental statement of the case (SSOC) was issued earlier in July 2010.  The Board has reviewed the additional evidence but finds that these records are not pertinent to the Veteran's current claim on appeal.  Specifically, those records contain no new findings relevant to the Veteran's right shoulder disability.  The Board therefore concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC.



FINDING OF FACT

The applicable rating criteria reasonably describe the disability picture of the Veteran's post-operative right shoulder impingement syndrome (minor); the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5203-5201 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to and after the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to substantiate the claim for an increased rating in notice letters sent in June 2007 and October 2008, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements. 


While the Veteran was not given a separate notice on extraschedular ratings, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  First, the June 2007 letter told the Veteran that he could substantiate the claim with evidence that his disability had worsened and with evidence of its impact on employability.  Next, the Veteran's representative has demonstrated such knowledge in the December 2010 Informal Hearing Presentation.  Finally, and of significant import, the Veteran's hearing testimony demonstrated that he has actual knowledge that he could substantiate the claim with evidence of his right shoulder symptoms and their impact on his daily life and employment.  

Additionally, the Board previously adjudicated the schedular aspect of the claim for an increased rating.  The Board's remand discussed the criteria for an extraschedular rating. While post-decisional documents, such as a Board remand, cannot generally provide legally sufficient VCAA notice, the Board remand served to put the Veteran on notice as to what was required.  Furthermore, the claim was remanded only so that the Director of VA's Compensation and Pension Service could consider the issue of entitlement to extraschedular ratings in accordance with 38 C.F.R. § 3.321(b)(1).

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a) complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded VA examinations in July 2007, December 2008, and November 2009 relating to his service-connected shoulder disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  A review of the report of examinations shows that the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board finds that these examinations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board recognizes that the last examination is now over four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the right shoulder disability since the November 2009 VA examination.  The Veteran has not argued the contrary.

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in October 2009 and the undersigned Veterans Law Judge in September 2009 in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during  both hearings that the Veteran had a full understanding of the issue on appeal.  The DRO and undersigned Veteran's Law Judge elicited testimony regarding the symptoms related to the Veteran's right shoulder disability, its effect on his daily living and employment, and whether there were any outstanding medical records available demonstrating right shoulder impairment.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Pursuant to the Board's December 2009 Remand, the Director, Compensation and Pension Service, issued an advisory opinion regarding whether a higher evaluation is warranted on an extraschedular basis in July 2010.  The Board's December 2009 remand also directed the AMC to readjudicate the claim based on all of the evidence of record.  This was accomplished by a July 2010 supplemental statement of the case (SSOC).

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Extraschedular Evaluation

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

As the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

The Veteran contends that an evaluation in excess of 30 percent is warranted for post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.

In June 2007, the Veteran submitted a statement from his employer, the Texarkana Housing Authority, which showed that he had used 121 days of sick leave in 2006 as well as 44 hours of sick leave in 2007.  However, it was specifically noted that the employer was unsure if all the time off was related to the Veteran's shoulder injury.

During his July 2007 VA examination, the Veteran indicated that he could no longer climb a ladder, which made it very difficult for him to do jobs that required an attic to be inspected.  He reported that he pretty much had to take the people's word as to what was in the attic, resulting in him not being able to do his job as effectively as he otherwise should.

In the October 2008 DRO hearing transcript, the Veteran asserted that he had difficulty lifting, pulling, pushing, and climbing.  He indicated that his job with the Housing Authority required him to go into attics and sometimes use a ladder.  It was reported that he had severe difficulty lifting items with two arms.   

In the December 2008 VA examination report, the Veteran complained that he could not do anything above his head with his right hand and suffered daily shoulder pain.  Lifting or pulling anything repeatedly would cause him to go down for two or three days with uncontrolled pain.

At the September 2009 hearing, the Veteran testified that he was employed by the housing authority as an inspector and that the physical activities required for the job included climbing, lifting, pushing and pulling, all of which were things he was unable to do.  The Veteran indicated that he had missed many hours from work due to his service-connected disability and had pretty much exhausted his leave.  In a normal week, he commented that he was able to work two to three days, but sometimes he would take the entire week off.  

In a November 2009 VA joints examination report, the Veteran indicated that he has missed seven days of work in the past 30 days due to his shoulder and migraine headaches but had not been incapacitated in the past 12 months.  His daily limitations in his right upper extremity were listed as inability to lift, push, and pull over five pounds and does not perform overhead work. 

In a December 2009 Board decision, it was indicated that the Veteran was currently assigned a 30 percent rating under Diagnostic Codes 5203-5201 for right shoulder impingement syndrome.  As the evidence of record reflected that he was left- handed, his right shoulder and arm were classified and rated as minor extremities.  The Board denied entitlement to an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor).  It was noted that the Veteran's service-connected right shoulder disability was manifested by severe limitation of motion, severe functional loss due to pain and weakness, AC joint degenerative arthritis established by X-ray findings, and post-operative artifacts about the shoulder.  It was further noted that to assign a higher evaluation would require findings of ankylosis of scapulohumeral articulation with unfavorable abduction limited to 25 degrees from the side (under Diagnostic Code 5200) or fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus (Diagnostic Code 5202). 

In that same decision, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, for consideration of an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.  The Board noted at that time that the rating schedule did not adequately address the Veteran's level of disability, and that marked interference had been demonstrated.  It was thus felt that the threshold requirements for referral for extraschedular had been met.

The Director of C&P Service concluded in July 2010 that entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement was not warranted under 38 C.F.R. § 3.321(b)(1).  Thereafter, in a July 2010 SSOC, the RO in turn denied entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) will be considered based on all evidence during the period on appeal.

As noted above, this matter was referred to the Director of C&P Service for consideration of whether the disability picture of the Veteran's post-operative right shoulder impingement syndrome warranted assignment of an extraschedular rating.  The Director performed an Administrative Review in July 2010.  In his report, the Director noted his review of the evidentiary record by discussing statements from the Veteran's employer as well as documenting the results of VA examinations in July 2007, December 2008, and November 2009, which each evaluated the severity of the Veteran's post-operative right shoulder impingement syndrome.  The Director then explained that the evidentiary record did not demonstrate an exceptional or unusual disability picture for the right shoulder that rendered the application of the regular rating criteria impractical under Thun v. Peake, 22 Vet. App. 111 (2008).  It was acknowledged that the Veteran's right shoulder disability does affect his employment as a housing inspector, as he has exhibited difficulties working overhead, pushing, pulling, and lifting.  The Director highlighted that while the Veteran had used a significant amount of sick leave for his right shoulder disability, it appeared that sick leave was also used for other conditions (like migraine headaches) and that there was no evidence of any lost wages or work restrictions invoked by the Veteran's employer due to the right shoulder.  

The Director concluded that the clinical evidence was wholly consistent with the requisites under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for the assignment of a 30 percent evaluation.  He elucidated that the Veteran's symptomatology demonstrated in the evidentiary record, such as pain, loss of motion, tenderness, crepitus, and functional limitations of the right shoulder were appropriately rated under the applicable diagnostic code contained in the rating criteria.  Accordingly, he found that entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement was not warranted. 

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the Director's July 2010 conclusions.  In order to warrant a rating in excess of 30 percent for post-operative right shoulder impingement syndrome (minor), the Veteran's disability picture must more nearly approximate either (a) ankylosis of scapulohumeral articulation with unfavorable abduction limited to 25 degrees from the side; (b) fibrous union of the humerus; (c) nonunion of the humerus; or (d) loss of head of the humerus.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5200, 5202 (2013).

As the Board found in its December 2009 decision, the Veteran's symptomatology during the period of appellate review does not meet the criteria for assignment of a schedular rating in excess of 30 percent.  The Board thoroughly and accurately discussed the Veteran's disability picture, which showed severe limitation of motion, severe functional loss due to pain and weakness, AC joint degenerative arthritis established by X-ray findings, and post-operative artifacts about the shoulder.

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, in the December 2009 decision, the Board commented that the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the findings in DeLuca v. Brown, 8 Vet. App. 202 (1995) enable the award of higher ratings on the basis of functional loss caused by pain for disabilities of the musculoskeletal system.  The evidence was noted to demonstrate findings of functional loss due to pain and weakness.  The Board specifically explained that those findings were accounted for in the assignment of the Veteran's current 30 percent schedular rating for the right shoulder, which was the maximum rating available for the minor extremity based on limitation of motion under the application of Diagnostic Codes 5003, 5201, and 5203.  Moreover, the Board highlighted that the Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable under Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, the Board accurately explained why the preceding provisions did not allow for the assignment of an increased evaluation for the Veteran's service-connected right shoulder disability.

The Board further points out that, even if it were determined that the rating schedule did not contemplate the disability picture at issue in this case, an extraschedular evaluation would still not be warranted because the evidence fails to show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  As the Director of C&P Service, pointed out in his July 2010 advisory opinion, such evidence is absent from the record.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased right shoulder symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any extraschedular evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased right shoulder symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased right shoulder symptomatology warranting the assignment of an extraschedular rating has not been established, either through medical or lay evidence.
For all the foregoing reasons, the Board finds that the criteria for submission for assignment of an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor) pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board recognizes that its December 2009 Remand included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of marked interference with employment.  Such was basis for referring the matter to the Director of C&P Services for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by the finding it made in the December 2009 Remand.  To the contrary, the Court explicitly held in Anderson, and citing to Thun, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson at 427.


ORDER

Entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor) is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


